DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 02/10/2022 has been received and entered.  By the amendment, claims 1-7 and 10 are now pending in the application.
Applicant’s arguments dated 02/10/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 10are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US 7,936,323.
Regarding claim 1 and 10,  Mori et al. disclose a display panel (e.g., liquid crystal display), in which pixel structure (figures 1, 2A) comprising:

. a plurality of pixel units PX in an array
. wherein three of the pixel units form a pixel group a coupled to a data line DL1, DL2 and two scan lines GLn+2, GLn+3 arranged in sequence, wherein the pixel structure comprises: 
. a first pixel unit R coupled to a first scan line GLn+2 and a first data line DL1
. a second pixel unit G coupled to a second scan line GLn+3 and the data line DL1
.a third pixel unit B coupled to the first scan line GLn+2 and the second data line DL2, and wherein the third pixel unit is a blue pixel and, 
Although Mori et al. do not disclose a brightness value of the third pixel unit (blue pixel B) being lower than brightness values of the first pixel unit R and the second pixel unit G, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ a blue pixel unit having a lowest brightness since it was known in the display art to avoid blue light intake with night shift issue.
Re claim 2, wherein the first pixel unit R and the second pixel unit G are arranged in parallel and are alternatively arranged (see fig. 2A).
Re claim 3, wherein the second pixel unit G and the third pixel unit B are arranged in parallel and are alternatively arranged (see fig. 2A).
Re claim 4, wherein the first pixel unit G and the third pixel unit B are arranged in parallel and are alternatively arranged (see fig. 2A).
Re claim 5, wherein in the two scan lines GLn+2, GLn+3, where n =1 (positive number).
Re claim 6, wherein the first pixel unit P1 is a red pixel R.
Re claim 7, wherein the second pixel unit P2 is a green pixel G.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871